Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2015

                                      No. 04-15-00465-CV

                                     Adolfo R. MARTINEZ,
                                            Appellant

                                                 v.

                                 Noel P. BENADVIDES, et al.,
                                           Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-03-350
                          Honorable Ana Lisa Garza, Judge Presiding

                                         ORDER
        Appellant’s brief was due to be filed on September 14, 2015. On September 11, 2015,
appellant filed a motion for extension of time to file the brief; however, appellant did not pay fee
associated with filing this motion. See TEX. R. APP. P. 5. On September 11, 2015, this court
notified appellant’s attorney that the fee associated with filing the motion was not paid, and the
motion would not be further processed until the filing fee was paid. Appellant’s attorney did not
respond to this court’s notice. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution because appellant’s brief has not been timely filed and appellant has failed to pay
the fee associated with the filing of the motion for extension of time to file the brief. TEX. R.
APP. P. 5, 38.3(a)(1), 42.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court